DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, they are directed to a method, but fail to recite any step. Note claims 1 and 17 each recite, a method of operating a storage means in preamble, and then use “wherein” clause to further define the functions of storage means such that it is unclear whether the functions of operating the storage means are considered as method steps or not. The claimed languages are confused with method overlapping  with means-plus-functions element, as well as system and unit, which do not  particularly pointing out and distinctly claiming the subject matter.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juels et al. (US 8,346,742 hereinafter Juels).
Regarding claim 1, Juels discloses a method of operating a storage means (figure 1,100), wherein for writing and storing a storage item to the storage means (col. 3 lines 52-55, provide a cloud storage environment for remote storage of files by client), the storage item to be written and stored is provided (col. 7 lines 56-57, client sends a file to the server), an encoding process by means of randomization is applied to the storage item in order to generate and to provide a randomized encoded storage item (col. 7 line 62 through col. 8 line 3, it randomly generates a master key as input to a key derivation function to derive a set of key for a given block of permuted file), and the randomized encoded storage item is written and stored to the storage means (col. 9 lines 1-15, client checks that the server has stored the encrypted file), at least a first randomization process is underlying the encoding process (col. 7 lines 59-60, server 
Regarding claim 2, Juels discloses that at least one second randomization process is underlying the encoding process (col. 8 lines 10-11, the server randomly generates an additional key for use with PRP).
Regarding claim 3, Juels discloses that the second randomization process is a randomization process dedicated to a particular hardware item (col. 8lines 15-18, a Halevi-Rogaway CMC tweakable enciphering mode denoted with the tweak T being computed).
Regarding claim 5. Juels discloses that the first randomization process is a public randomization process (figure 3 and col. 7 line 56through col. 8 line 9, client sends the file to the server and the server encodes the file by randomly generates a master key as a key derivation function).
Regarding claim 6, Juels discloses that a respective randomization process of the first randomization process and the second randomization process is obtained from and/or based on a discrete memoryless multiple source with respect to one or multiple underlying probability distributions and alphabets (col. 9 lines 22-36, the server stores n file blocks and one can determine how many blocks clients need to challenge).
Regarding claim 11, Juels discloses a unit for operating a storage means which is configured to initiate, perform and/or control a method according to claim 1 (figure 2 and col. 5 lines 46-59, the client device and server comprise respective file processing 
Regarding claim 12, Juels discloses a storage means, which is configured to store storage items and to perform or to be used, ruled and/or operated by a method according to claim 1 and which in particular comprises the unit according to claim 11 and/or a connection to the unit according to claim 11 (col. 5 line 46 through col. 6 line 13, the file processing module may be implement in whole or in part in form of one or more software program stored in the memory).
Regarding claim 13, the claimed limitations of claim 13 are rejected as the same reasons as set forth in claim 12.
Regarding claim 17, Juels discloses a method of operating a storage means (figure 1, 100), wherein for identifying within the storage means presence or absence of a storage item (col. 9 lines 1-2, the client checks that the server has stored the encrypted file), the storage item to be identified with respect to its presence or absence in the storage means is provided (col. 9 lines 2-4, the client randomly generates z block indices d and sends them as challenges to the server as indicated), a decoding process for identification by means of randomization is applied to the storage item in order to generate and to provide a randomized encoded storage item (col. 8 lines 30-48, the hourglass encapsulation denotes a PRP over two file blocks and thus an invertible operation and the encrypted file is transformed the encrypted file into a format suitable for provable encoded storage ), the randomized encoded storage item is checked to be identified within the storage means (figure 3 and col. 9 lines 16-21, it verifies that the blocks R are corrected by determining if MAC(R) is equal IH), and an identification .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Juel et al. (US 8,346,742 hereinafter Juels) in view of Horstmeyer et al. (US 2013/0243187 hereinafter Horstmeyer).

Regarding claim 4, Juels differs from the claimed invention in not specifically teaching the second randomization process is based on a physical unclonable function (PUF) signature of the underlying hardware item. However, it is old and notoriously well known in the art to use a physical unclonable function for securely communicating, for example see Horstmeyer ([0012] and [0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juels in processing the second randomization process based on a physical unclonable function (PUF) signature of the underlying hardware item, as per teaching of Horstmeyer in order to provide a securely communication.

Allowable Subject Matter
Claims 7-10 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durham et al. (US 2020/0169383) discloses a processor comprises a first register to store an encoded pointer to a memory location (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133